3:19-cv-03049-SEM-TSH # 1-1                              Page 1 of 6                                          E-FILED
                                                                                Wednesday, 06 March, 2019 05:08:34 PM
                                                                                         Clerk, U.S. District Court, ILCD


P-9011
       IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                 ..... ... MACOUPIN COUNTY, ILLINOIS. . ..
PROGRESS1VE NORTHERN INS. CO.         )
a/s/o FRED GASS,                      )

                                         Plaintiff,          ) No.      2018LM161
                                                             )
              vs.                                            ) SHERJFF PLEASE SERVE:
                                                             )
PAUL SELHIME,                                                ) Paul Seihime
                                                             ) 610 Buzz Ln.
                                         Defendunt.          ) Virden, IL 62690

                                                      SUMMONS
To each defendant:

              You are hereby summoned and required to appear before this court at

Macoupin County Courthouse, 201 E. Main St., Cnrlinvllle, IL Courtroom

at   9: '3 D o 'clock C.ro             , on
                                                J /
                                               I 7               19 ,
                                                               to answer the complaint in this case, a
copy of which is hereto attached. IF YOU FAiL               fo
                                                        DO SO, A JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE COMP LA TNT. E­
filing is now mandatory for documents in civil cases with limited exemptions. Toe-file, you must
first create an account with an e-filing service provider. Visit
http;//efile. i lljnojscom1s.goy/service-providers,htm to learn more and to select a service provider.
ff you need additional help or have trouble e-filing, visit
httv:l/www.i!linoiscourts.gov/fagtgethelp.asp. or talk with your local circuit clerk's office.

To the officer:
          This summons must be returned by the officer or other person to whom it was given for
service, with endorsement of service and fees, if any, immediately after service and not less than
3 days before day of appearance. . ff service cannot be made, this summons shall be returned so
indorsej,,,a:���·��!ons may not be served later than 3 days before the day of appearance.
    ,j;�'�;\;:..:r�::��:{v ...!t,
  .·¢. �
   .Jf:Jf.,
  ·l!  -�;·
           ."               ,...
                   ,·· : '·,�--;,
                 ;e-:�\},'/
                     ·' -�       :�'*
                                  ·:� i
                                      •
                                                     .
                                                 WITNE
                                                                       12/11/2018

                                                                          s/Lisa Ross
                                                                                             ,
                                                                                          2018

   � .�.�      .� �·�, 1..       .;;�... :
              1-•r; J :• '-'·    · ·:r,?
                                    ... �
   i- 0\. ;,·i·· / 1·.-�
  ;; :J:.;.
                     fil:                                                         of Court
    �•. (,;c;""
             ,,        .    �··'t.g
    -�it, J; ��,....at:..�{_·  ;:
        � �fl               J1
Name. \ jf.,;fil.\'1i n"& Associates, P.C.                  Date of :;i:rvice;                      2018
Attomey"t"af��fJ��tiff                                      (To be inserted by officer on copy left with
Address: 77 W. Washington, Ste. 1525                        defendant or other person)
City: Chicago, lllinois 60602
Telephone No: 3 I 2/419-1600
0 Service
          by Facsimile Transmission will              be accepted at   ------------
                                                                 {Area Code) (Facsimile Telephone Number)

                                      CLERK OF THE 71n JUDICIAL CIRCUIT COURT




                                                         Exhibit A
3:19-cv-03049-SEM-TSH # 1-1   Page 2 of 6
3:19-cv-03049-SEM-TSH # 1-1   Page 3 of 6
3:19-cv-03049-SEM-TSH # 1-1   Page 4 of 6




                                     s/Abbey Lerner
3:19-cv-03049-SEM-TSH # 1-1   Page 5 of 6
3:19-cv-03049-SEM-TSH # 1-1   Page 6 of 6
